                         THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF OKLAHOMA

JUAN HERNANDEZ                                                  )
                                                                )
         Plaintiff,                                             )
                                                                )
v.                                                              )        Case No. CIV-19-326-R
                                                                )
IMMIGRATION CUSTOMS                                             )
ENFORCMEMENT,                                                   )
                                                                )
         Defendant.                                             )

                                                     ORDER

         Mr. Hernandez, who is currently in state custody serving a state sentence, initiated

this action by filing a Motion to Compel Agency Action (Doc. No. 1) on April 10, 2019.1

Therein he moved the “Court for an injunction compelling the Immigration and Customs

Enforcement Agency to act on Petitioner’s detainer that has been lodged with the

Oklahoma Department of Corrections.” (Doc. No. 1, p. 1). Pursuant to 28 U.S.C. §

636(b)(1)(B), the matter was referred to United States Magistrate Judge Shon T. Erwin for

preliminary review. On May 14, 2019, Judge Erwin issued a Report and Recommendation

wherein he recommended that the case be dismissed upon filing because Mr. Hernandez

fails to state a claim. The matter is currently before the Court on Mr. Hernandez’s timely

objection to the Report and Recommendation, which gives rise to the Court’s obligation to

undertake a de novo review of those portions of the Report and Recommendation to which


1
  Mr. Hernandez argues he is “deportable” by virtue of his state conviction for rape. He does not identify in his Motion
to Compel Agency Action or his objection to the Report and Recommendation whether his presence in the United
States was by virtue of being a lawful permanent resident, a lawful temporary resident or that he was in the United
States without proper authorization. The lack of information regarding his legal status in the United States does not
affect the outcome herein.
specific objection is made. Having conducted this de novo review, the Court finds as

follows.

       In support of his motion Mr. Hernandez asserted that he was convicted of rape in

2012 and that upon his conviction Immigration and Customs Enforcement (“ICE”) lodged

a detainer against him. He is currently incarcerated at the Lexington Correctional Facility.

He contends he is deportable pursuant to 8 U.S.C. § 1228. Citing the Administrative

Procedures Act, 5 U.S.C. §§ 701-706, Mr. Hernandez asserts that he was convicted of an

aggravated felony and became immediately deportable under 8 U.S.C. § 1228, but he has

been waiting five years for ICE to act on his detainer. He argues that “Defendant in this

case, having begun agency action by filing a detainer against the Plaintiff is required to

complete agency action by bringing the Plaintiff before an Immigration Judge to conclude

the agency action.” (Doc. No. 1, p. 2). Acknowledging that various courts have rejected

requests to order that ICE deport an individual, Plaintiff argues that no court has held that

ICE can avoid resolution of the detainer. “Defendants cannot lodge a detainer, admitting

the Plaintiff is deportable, and then refuse to act.” Id., p. 3.

       Judge Erwin interpreted Mr. Hernandez’s pro se filing as seeking to compel

removal, and thus recommended dismissal of the action because the Court cannot compel

the Attorney General to effect removal of Mr. Hernandez, or any incarcerated alien, prior

to completion of the term of imprisonment. (Doc. No. 7, p. 4). With regard to Plaintiff’s

contention that the Court should rely on 5 U.S.C. § 706(a) to compel ICE to take action,

Judge Erwin concluded that Plaintiff failed to sufficiently allege that he is “deportable” and



                                                2
further, because he is not in the custody of Immigration and Customs Enforcement, the

agency could not be compelled to take action toward Plaintiff’s deportation.

         In his objection to the Report and Recommendation Mr. Hernandez clarifies his

request for relief. He argues he is not seeking a Court order compelling expedited removal.

Rather, he seeks to compel ICE to move forward with his detainer because it was lodged

more than five years ago and the agency has yet to take any action thereon. He frames the

question as, “[c]an [ICE] place a detainer on a person, alleging they are deportable, and

then not take action on the detainer?” (Doc .No. 8, p. 2). He further objects to Judge Erwin’s

conclusion that he is not deportable as set forth in 8 U.S.C. § 1228.2

         Mr. Hernandez relies on the Administrative Procedures Act (“APA”), specifically 5

U.S.C. § 706(1), which permits the Court to “compel agency action unlawfully withheld

or unreasonably delayed.” The APA, specifically § 702, provides:

         Nothing herein (1) affects other limitations on judicial review or the power
         of the court to dismiss any action or deny any relief on any other appropriate
         legal or equitable ground; or (2) confers authority to grant relief if any other
         statute that grants consent to suit expressly or impliedly forbids the relief
         which is sought.

“[T]the only agency action that can be compelled under the APA is action legally

required.” Norton v. S. Utah Wilderness Alliance, 542 U.S. 55, 63 (2004) (emphasis in

original). The undersigned concludes that this Court lacks jurisdiction over Mr.

Hernandez’s request in light of 8 U.S.C. § 1252(g). Further, even if the Court could exercise




2
  8 U.S.C. § 1227 sets forth the criteria for assessing whether an alien is deportable for commission of a criminal
offense. 8 U.S.C. § 1228 provides for expediated removal of aliens convicted of committing certain of the felonies set
forth in § 1227.

                                                          3
jurisdiction over his claim, he cannot establish that ICE is legally required to take action

on the detainer, given the relevant immigration statutes.

           Petitioner argues he is a “deportable” alien, as defined in federal immigration

statutes because he was convicted under Oklahoma law of a “crime of moral turpitude” or

an “aggravated felony.” 8 U.S.C. § 1227. 8 U.S.C. § 1228 provides that the Attorney

General shall make provision for special removal proceedings with regard to aliens

convicted of such crimes, “in a manner which eliminates the need for additional detention

at any processing center of the Service and in a manner which assures expeditious removal

following the end of the alien’s incarceration for the underlying sentence.” 8 U.S.C. §

1228(a)(1). Although section 1228(a)(1) purports to require the Attorney General to

provide such proceedings, the section also contains a limitation relevant to the outcome

herein, specifically, “[n]othing in this section shall be construed to create a substantive or

procedural right or benefit that is legally enforceable by any party against the United States

or its agencies or officers or any other person.” Id.3 Most importantly, 8 U.S.C. § 1252(g)

provides:

           Except as provided in this section and notwithstanding any other provision
           of law (statutory or nonstatutory), including section 2241 of Title 28, or any
           other habeas corpus provision, and sections 1361 and 1651 of such title, no
           court shall have jurisdiction to hear any cause or claim by or on behalf of any
           alien arising from the decision or action by the Attorney General to
           commence proceedings, adjudicate cases, or execute removal orders against
           any alien under this chapter.



3
    8 U.S.C. § 1228(a)(3)(B) provides:
           Nothing in this section shall be construed as requiring the Attorney General to effect the removal of
           any alien sentenced to actual incarceration, before release from the penitentiary or correctional
           institution where such alien is confined.

                                                             4
Here Mr. Hernandez requests that the Court compel the Attorney General to commence

removal proceedings by acting upon the detainer filed with the State of Oklahoma. Section

1252(g) strips this court of jurisdiction over such claim. See Garcia-Cordero v. U.S. Dept.

of Justice, 2011 WL 1870208, *2 (S.D. Ga. April 20, 2011)(noting that courts have applied

the “jurisdictional bar to extend to the decision to refrain from commencing proceedings,

adjudicating cases, or executing removal orders.”); Zundel v. Holder, 687 F.3d 271, 279

(6th Cir. 2012) (noting the lack of jurisdiction to consider an inquiry “arising from the

Attorney General's decision to adjudicate (or not adjudicate) cases”); Carranza v. INS, 277

F.3d 65, 73 (1st Cir. 2002) (holding that a criminal alien who does not have the right to

demand the exercise of discretion cannot challenge its non-exercise by means of habeas

review). The Court finds, as a result, that it lacks jurisdiction to consider Plaintiff’s request

that ICE be required to take action on his detainer.

       Additionally, numerous courts have concluded that removal proceedings are not

governed by the APA.

       For example, incarcerated aliens cannot compel the INS to hold immediate
       deportation hearings by way of a petition for writ of mandamus, See Campos
       [v. INS], 62 F.3d [311] at 313–14 [9th Cir. 1995], or under the Administrative
       Procedures Act, 5 U.S.C. §§ 701–706, see Silveyra [v.] Moschorak, 989 F.2d
       1012, 1015 (9th Cir.1993) (“no claim under the [APA] because ‘immigration
       proceedings ... are not governed by the APA’”)

Guzman v. Swarthout, 2011 WL 4954204, *3 (E.D. Cal. October. 18, 2011); Prasad v.

INS., 2001 WL 1256852, *2 (N.D. Cal. Oct. 17, 2001); Channer v. Hall, 112 F.3d 214, 216

(5th Cir. 1997).




                                               5
        In his initial motion Mr. Hernandez cited to and relied upon Hernandez-Avalos v.

I.N.S., 50 F.3d 842 (10th Cir. 1995).4 The decision, rendered before enactment of the Illegal

Immigration Reform and Immigrant Responsibility Act of 1996, an amendment to the

Immigration and Nationality Act and Immigration and Nationality Technical Corrections

Act of 1994, found dismissal appropriate, because the alien petitioner lacked standing.5

The court considered the zone of interests of § 1252 and concluded that Mr. Hernandez-

Avalos did not fall within the zone of interest of § 1252(i), because the provision was aimed

at saving taxpayer monies by avoiding expenses associated with detaining people awaiting

deportation after completion of their sentences, and not for the benefit of incarcerated

aliens. Id. at 847. The court also noted that vast discretion granted to the INS by the §

1252. Id.at 848. “It seems to us extremely unlikely that Congress would have wanted the

INS’s discretion in prioritizing deportation cases to be upset by individual suits brought by

aliens seeking to expedite the handling of their own cases.” Id. The case does not support

his request for relief.

         As set forth above, the Court finds that it lacks jurisdiction over this matter and

further, that even if there were jurisdiction, Mr. Hernandez would lack standing to seek

relief. The action is therefore subject to dismissal. The Report and Recommendation is

ADOPTED to the extent it is consistent with this Order.




4
   There, as here, Petitioner sought “only to expedite the initiation of deportation proceedings” not to compel
deportation before completion of their prison sentence. Id.at 844, n. 2.
5
  The court noted that petitioners had not sought relief under the APA, presuming that they were aware of authority
indicating that APA does not apply to deportation proceedings under the INA. See id. at 845 n. 8.

                                                        6
IT IS SO ORDERED this 6th day of June 2019.




                                  7
